While concurring in the result, I do not wish to be understood as indorsing the language in Dupre v. Southern Ry., 66 S.C. 124, 134,44 S.E., 580, that it is proper to state in a complaint "anything that is connected with the events which constitute the plaintiff's story of his wrongs," "a connected history of plaintiff's wrongs." Proper pleading requires a concise statement of the ultimate facts constituting the plaintiff's cause of action.
MR. JUSTICE WOODS concurs in the result and in the separateopinion of MR. JUSTICE JONES.